Citation Nr: 0924871	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to September 1970 and in the United 
States Marine Corps from April 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran filed his 
claim in February 2006, petitioning the RO to reopen his 
claims of entitlement to service connection for a left knee 
injury and a left ankle injury [previously denied by rating 
decision dated in March 1988] and entitlement to service 
connection for a right knee disability.  The June 2006 rating 
decision granted entitlement to service connection for a left 
knee injury, assigning a noncompensable rating, and a left 
ankle injury, assigning a 20 percent disability rating.  In 
view of the foregoing, these issues have been resolved and 
are not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  However, the Veteran filed a notice 
of disagreement in August 2006 with the denial of his claim 
for a right knee disability and subsequently perfected his 
appeal in May 2007.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in Columbia, South Carolina, which was 
chaired by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Board also notes that a January 2008 rating decision 
denied the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In a 
personal statement received in February 2008, the veteran 
indicated that he agreed with the RO's denial of his claim.  
Thus, the issue of entitlement to PTSD is not in appellate 
status and will not be addressed any further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In March 2009, the Board requested an additional opinion from 
a Veterans Health Administration (VHA) medical expert in 
order to clarify the nature of the Veteran's disability and 
the potential relationship of his disability to service and 
his service-connected disabilities.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2008).  The resulting VHA 
opinion was received by the Board in March 2009.  The case is 
once again before the Board.


FINDING OF FACT

The weight of the competent evidence is against a finding 
that a right knee disability is due to or aggravated by 
active duty service, was manifest to a degree of 10 percent 
or more within one year of discharge, or is due to or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A right knee disability, diagnosed as degenerative joint 
disease, was not incurred in or aggravated during active duty 
service; nor is it due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§  1110, 5107 (West 
2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board concludes that the Veteran has been afforded 
appropriate notice with respect to his claim by means of a 
March 2006 letter that was issued by the RO prior to its 
consideration of the claim.  In the letter, the RO advised 
the Veteran of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claim for service connection.  He was advised to 
identify any evidence in support of the claim.  In addition, 
he was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the March 
2006 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  Finally, 
the letter advised the Veteran of the evidence it had 
received in connection with the claim. 

A subsequent March 2006 letter from the RO advised the 
Veteran as to how VA assigns disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The RO did not readjudicate the claim following the issuance 
of the March 2006 letter.  Nevertheless, there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the Veteran's claim, 
as such, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In sum, the Board finds, through these communications from 
VA, the Veteran has been afforded sufficient notice in 
compliance with the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008).

The Board also finds that all necessary development has been 
accomplished.  With respect to VA's duty to assist, during 
the course of this appeal, the Veteran indicated that he has 
not sought treatment for his right knee disability.  The 
veteran submitted one private treatment record, and he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
He underwent VA examinations in June 2006 and March 2007 and 
was provided a VHA opinion in March 2009.  While the Veteran 
alleges that the examination reports are inadequate, the 
Board finds that the examination reports and opinions 
provided therein are sufficient and remanding the claim for 
additional examination or opinion would only result in 
needless delay in the adjudication of the Veteran's claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).  In addition, for certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran alleges that he injured his right knee during his 
second period of service in the United States Marine Corps.  
Specifically, the Veteran claims that while in basic training 
for Officer Candidate School (OCS) in June 1974, he was 
negotiating an obstacle course when he injured his right 
knee.  He stated that he jumped off an apparatus and landed 
in saw dust.  As the saw dust was wet, the Veteran stated 
that it did not properly break his fall and caused his 
injury.  See Travel Board hearing transcript, August 25, 
2008.

Initially, the Board notes that the Veteran has been 
diagnosed with degenerative joint disease of the right knee.  
See VA joints examination report, March 15, 2007.  X-ray 
evidence also revealed genu varus deformity, decrease in 
height of the medial compartment, subchondral sclerosis, mild 
osteophytosis and evidence of mechanical bony remodeling of 
the right knee.  Id.  Thus, element (1) of Hickson [current 
diagnosis] has been satisfied.

Review of the Veteran's service treatment records for his 
period of Army service reveals that upon entry and separation 
from service, all of the Veteran's joints were considered 
normal and he specifically denied having a "trick" or 
locked knee.  See Standard Forms (SF) 88 and 89; examination 
reports; June 5, 1967 and August 7, 1970.  Upon entry into 
his period of service with the Marine Corps, the Veteran's 
lower extremities and musculoskeletal system were considered 
normal.  The Veteran again specifically denied having a 
"trick" or locked knee.  See SF 88 and 93, examination 
reports, April 12, 1974.

In June 1974, an accident and injury report verified the 
Veteran's allegations that while negotiating an obstacle 
course, he landed on his left leg, twisting his knee.  The 
Veteran continued the course and the run afterwards.  That 
afternoon, the Veteran reported he could barely walk and two 
days later he was unable to continue with any physical 
training and reported to sick call.  He was diagnosed with 
inflammation of the tendons in the left knee and placed in a 
full left leg cast.  See SF 5100, Accident and Injury Report, 
June 20, 1974.  During his follow-up treatment for his left 
leg, he was diagnosed with tendonitis of the right leg.  See 
SF 6150, Sick Call Treatment Record, June 24, 1974.  The 
remaining treatment records pertained only to the left leg 
and no further diagnosis of a right knee disability was 
provided.  Based on the possible finding of right leg 
tendonitis however, the Board finds that element (2) of 
Hickson [evidence of in-service injury] has arguably been 
satisfied.  

There is no evidence the Veteran sought treatment for or was 
diagnosed with degenerative joint disease [arthritis] within 
one year of his discharge from service.  Thus, the 
presumption under 38 C.F.R. §§ 3.307, 3.309 is not for 
application.

The remaining question is whether a credible nexus exists 
between a disease or injury in service and the Veteran's 
current right knee disability.  See Hickson, supra.  

At the outset, the Board notes the decades-long evidentiary 
gap in this case between active duty service and the earliest 
documented 2006 right knee complaints.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).

In support of his claim, the Veteran has submitted a private 
medical statement from J.R.W., M.D., received in February 
2006.  Dr. W. stated that the Veteran had chronic residua of 
both lower extremities, secondary to an injury sustained 
while in basic training for OCS in 1974.  The physician noted 
that the Veteran "relates that while negotiating the sixth 
obstacle, he landed on a ground buffer made less resilient 
than usual, due to heavy dew, causing an impact which 
resulted in twisting the knees, especially the left knee and 
left ankle."  See private treatment record, J.R.W., M.D., 
February 28, 2006.  Dr. W. continued to note that "no 
fracture of the osseous skeleton was described according to 
the history, but apparently had a very severe sprain with the 
current residua noted; with progressive pain and deformity of 
both lower extremities evident."  Id.

The Board does not find the statement of Dr. W to be 
persuasive.  It is clear from review of the record that in 
describing the Veteran's prior medical history, Dr. W was 
merely recounting history provided by the Veteran.  In Black 
v. Brown, 
5 Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the Veteran and 
that are unsupported by the clinical evidence.  Additionally, 
x-rays of the right knee were not obtained in conjunction 
with the examination of the Veteran to determine the extent 
of his right knee disability and Dr. W. did not provide any 
bases or rationale to support his conclusion that the 
Veteran's right knee pain was related to service.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  
Also of note, in a letter to his senator, the Veteran 
indicated that Dr. W. was a friend of a friend, who provided 
this letter for him to give to VA in conjunction with his 
claim for benefits.  See Veteran's letter to his senator, 
September 11, 2007.  There are no other medical records in 
the Veteran's claims file to establish that he received 
treatment for a right knee disability between 1974 and Dr. 
W.'s examination in 2006.  In fact, the Veteran himself 
stated that he had not sought any medical treatment for his 
right knee disability prior to 2006.  Thus, there is no 
additional medical evidence upon which to base a medical 
nexus opinion.  

The only remaining evidence in support of the Veteran's claim 
are lay statements alleging that the Veteran's right knee 
disability is the result of an injury in service.  In 
Jandreau v. Nicholson, 492 F.3d 1372, the United States Court 
of Appeals for the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a question 
of fact.

Here, Jandreau element (1) is not met as the Veteran's right 
knee condition, diagnosed as degenerative joint disease, is 
not a simple condition to diagnose.  As to Jandreau elements 
(2) and (3), the lay statements were not made contemporaneous 
to the alleged injury.  Rather, as noted, the sufficiency of 
the statements is called into question as there is no 
clinical evidence supporting the allegation of a diagnosed 
injury to the right knee in 1974.

In June 2006, the VA joints examination report indicated that 
the Veteran's right knee had mild varus deformity, no 
effusion, no instability, full range of motion, medial joint 
line tenderness and no crepitus.  The Veteran was diagnosed 
with degenerative joint disease of the right knee.  In March 
2007, the Veteran was afforded a second VA examination.  At 
that time, the Veteran reported that he had not sustained any 
right knee injuries subsequent to his in-service injury.  He 
also stated that his current right knee disability made a 
significant impact on his activities of daily living, 
especially on his ability to work.  Upon physical 
examination, the right knee demonstrated bony swelling, range 
of motion testing showed marked instability on testing of 
extension, the knee popped out of joint and relocated itself 
spontaneously and the Veteran walked with a marked limp on 
the right leg.  As noted above, x-ray evidence demonstrated 
right knee genu varus deformity, decrease in height of the 
medial compartment, subchondral sclerosis, mild osteophytosis 
and evidence of mechanical bony remodeling.  The examiner 
also diagnosed the Veteran with degenerative joint disease.  
Ultimately, the examiner was unable to render a medical 
opinion without resorting to conjecture.  It was noted that 
the examiner was uncertain whether the Veteran's present 
degree of pathology would have occurred in the absence of the 
prior left knee injury.  See VA joints examination report, 
March 15, 2007.

In March 2009, the Veteran's claims file was sent to a VHA 
examiner for an expert medical opinion with respect to the 
nature and etiology of his current right knee disability.  
The examiner recounted the aforementioned chronology of 
events in service and opined that it was not likely that the 
Veteran's current right knee disability (degenerative joint 
disease) was the direct result of the documented injury in 
service.  Additionally, it was noted that it was not likely 
that the right knee disability was the result of the 
Veteran's service-connected left knee disability.  The 
examiner also noted that the Veteran was service-connected 
for a left ankle injury.  In support of this opinion, the 
examiner stated that there was no medical relationship 
between an in-service diagnosis of right leg tendonitis and 
the subsequent development of degenerative joint disease.  
See IME report, March 16, 2009.

The Board acknowledges the statement received from the 
Veteran in May 2009, wherein he noted that the request for 
the VHA opinion indicated the Veteran was service-connected 
for a right foot injury.  This was drafted in error and it is 
clear from the VHA opinion that the examiner was aware that 
the Veteran was not service-connected for a right foot 
injury.  The examiner addressed both direct service 
connection and whether the right knee disability was caused 
by the Veteran's service-connected disabilities, thus a new 
opinion is not necessary.

The Veteran has maintained that although his service-
connected left knee and ankle were more severely injured than 
his right knee in 1974, prior to his discharge he was 
informed that his right knee cartilage had been damaged and 
he was offered surgery to correct the problem.  
Unfortunately, there is no evidence in the Veteran's service 
treatment records of this diagnosis.  In fact, there is no 
persuasive evidence of a right knee disability at all until 
more than 30 years after the Veteran was discharged from 
service.  While the Board certainly empathizes with the 
Veteran's sincere belief that his current right knee problems 
are related to his in-service injury, there is no credible 
medical evidence that supports this contention.  The private 
opinion provided by Dr. W. was based on history provided by 
the Veteran and was not supported by any additional clinical 
evidence.  Moreover, the history provided is expressly 
contradicted by the evidence found in the service treatment 
records.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the Veteran that have been found 
to be inaccurate or contradicted by the evidence of record.).  
In sum, the March 2007 VA examination and the March 2009 IME 
do not support the Veteran's claim and are found to be more 
probative than the private medical opinion.

Although the Veteran has established that he currently 
suffers from a right knee disability, the evidence of record 
does not support a finding that this condition is the result 
of his time in service or due to or aggravated by a service-
connected disability.  The Veteran's claim fails on the basis 
of element (3) of Hickson [lack of credible medical nexus].  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  



ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


